DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                    Election/RestrictionsApplicant's election with traverse of Invention I (Claims 1-16) in the reply filed on (4-28-2022) is acknowledged. The traversal is on the ground(s) that no formal arguments where made or presented simply noted with traverse.  This is not found persuasive, as noted in the original election presentation of (3-4-2022) at least one of the following apply to the original claim set as presented. 
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Consequently, the requirement is still deemed proper and is therefore made FINAL. Claims 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on (4-28-2022).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 11-15 recites the limitation "the blank" in line 6 and lines 1, respectively.  There is insufficient antecedent basis for this limitation in the claim. Highlighting, that there is sufficient antecedent basis for “zirconia blank”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A.) Claim(s) 1, 5 & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Sanjiao Peng (CN-107,696,235, hereinafter Peng)Regarding claim 1, 	
Process for the preparation of a zirconia blank, in which 
(a) a suspension of zirconia in a liquid medium is introduced into a mould having pores, 
(b) the liquid medium is at least partially removed via the pores and 
(c) the blank formed is removed from the mould, 
wherein the suspension has a zirconia content of from 68 to 88 wt. -%.
Peng teaches the following:
([0012]) teaches the preparation of zirconia slurry: Mix and stir the stable zirconia powder with dispersant, solvent and binder evenly to obtain zirconia slurry with uniform dispersion, high density and good fluidity.
([0013]) teaches that the next step is to filter the zirconia slurry prepared in step (1). This is done by injecting the slurry into a mold that is a microporous mold with a pipe after vacuum defoaming, and make a part of the solvent in the slurry filter through the micropores in the mold through high pressure grouting It is removed to form a zirconia body.
([0013]) teaches that after demoulding, the desired zirconia ceramic mobile phone back cover body is obtained. 
([0019]) teaches that the weight of the stabilized zirconia powder is 35% to 90% of the weight of the zirconia.
Regarding claim 5, 	
In which the liquid medium comprises water.
Peng teaches the following:
([0017]) teaches that the solvent is water, ethanol or a mixture of toluene and isopropanol, and the binder is polyacrylamide Vinyl alcohol, methyl cellulose or polyvinyl butyral.
Regarding claim 13,
In which the blank formed in step (c) is dried.
Peng teaches the following:
([0036]) teaches that The flat zirconia ceramic blank obtained in step (2) is dried in a drying oven.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
B.) Claim(s) 2-3 & 7, are rejected under 35 U.S.C. 103 as being unpatentable over Peng in further view of Balasubramanian et al. (US-2018/0,235,847, hereinafter Balasubramanian)
Regarding claim 2, 	
In which the zirconia in the suspension has a particle size of from 50 to 250 nm, measured as the d50 value and relative to the volume of the particles.
Regarding Claim 1, Peng teaches the entirety of claim 1 including forming a zirconia slurry that is filtered and vacuum degassed, and then injected into the flat microporous mold through a pipeline, and then the zirconia slurry in the microporous mold is pressurized by compressed air, allowing for liquids in the slurry to be filtered out through the micropores in the mold to form a flat zirconia green body with a certain strength that can be removed and demoulding, for further processing. Peng is silent on the D50 of the zirconia particles utilized in the slurry. In analogous art for a zirconia ceramic material for use in dental applications is provided comprising an yttria-stabilized zirconia material including other additives, Balasubramanian suggests details regarding the D50 of the zirconia particles utilized in the slurry, and in this regard Balasubramanian teaches the following:
([0035]) teaches that zirconia ceramic material for use in dental applications may comprise an yttria-stabilized zirconia material comprising between 3.9 mol % yttria and 5 mol % yttria. The zirconia ceramic material may comprise a powder, a ceramic slurry, a green body, a bisque body or a sintered ceramic body. Adding that the (average) particle size D50 may be from 100 nm to 300 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a zirconia slurry that comprises other additives, the composition is injected, after vacuum the shape as needed in a micropore mold, so that the solvent in slurry is removed by being filtered out away in the micropore in mould by high-pressure slip-casting, and removing the zirconia green body after forming for further processing of Peng. By utilizing a zirconia particulate in the slurry with a D50 from 100 nm to 300 nm, as taught by Balasubramanian. Highlighting, implementation of a zirconia particulate in the slurry with a D50 from 100 nm to 300 nm allows for providing a zirconia ceramic material exhibits a strength of at least 800 MPa and a ΔT from −2.5 to 0.5 at 700 nm when fully sintered, ([0035]).
Regarding claim 3, 	
In which the zirconia in the suspension has a primary particle size of from 30 to 100 nm.
Regarding Claim 3, Peng teaches the entirety of claim 1 as detailed above in both claims 1-2. Peng is silent on zirconia in the suspension having a particular primary particle size. In analogous art as applied above in claim 2, Balasubramanian suggests details regarding the zirconia particle size in a slurry, and in this regard Balasubramanian teaches the following:
([0023]) teaches that zirconia powder starting materials described above typically have a measured particle size D(50) of about 600 nm or more, which constitute agglomerations of particles of crystallites having an actual particle size of about 20-40 nm. As used herein, the term “measured particle size” refers to measurements obtained by a Brookhaven Instruments Corp. X-ray disk centrifuge analyzer. The comminution processes described herein are intended to reduce the measured particle size of the zirconia powder contained in the slurry from the D(50)=600 nm range down to a range of from D(50)=100-300 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a zirconia slurry that comprises other additives, the composition is injected, after vacuum the shape as needed in a micropore mold, so that the solvent in slurry is removed by being filtered out away in the micropore in mould by high-pressure slip-casting, and removing the zirconia green body after forming for further processing of Peng. By implementing a zirconia primary particle size in the range mentioned, as taught by Balasubramanian. Highlighting, optimization of the zirconia primary particle size allows for providing cast parts with a higher density and smaller pores, which in turn leads to sintered bodies having higher translucency and/or strength than those obtained by way of conventional pressing and slip-casting processes, ([0023])
Regarding claim 7, 	
In which the liquid medium comprises at least one compound selected from amino alcohol, glycol, carboxylic acid and carboxylic acid salt.
Regarding Claim 7, Peng teaches the entirety of claim 1 as detailed above in claim 2. Peng including the use of toluene and isopropyl alcohol, ([0054]). Peng is silent on the liquid medium comprises at least one compound selected from amino alcohol, glycol, carboxylic acid and carboxylic acid salt. In analogous art as applied above in claim 2, Balasubramanian suggests details regarding the zirconia slurry comprises at least one compound selected from amino alcohol, glycol, carboxylic acid and carboxylic acid salt, and in this regard Balasubramanian teaches the following:
Examples of suitable dispersants include nitric acid, hydrochloric acid, citric acid, diammonium citrate, triammonium citrate, polycitrate, polyethyleneimine, polyacrylic acid, polymethacrylic acid, polymethacrylate, polyethylene glycols, polyvinyl alcohol. Highlighting, that polyethylene glycols is a glycol, citric acid is a carboxylic acid and that diammonium citrate is a carboxylic acid salt.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a zirconia slurry that comprises other additives, the composition is injected, after vacuum the shape as needed in a micropore mold, so that the solvent in slurry is removed by being filtered out away in the micropore in mould by high-pressure slip-casting, and removing the zirconia green body after forming for further processing of Peng. By implementing suitable dispersants in the zirconia slurry, as taught by Balasubramanian. Highlighting, the implementation of suitable dispersants in the zirconia slurry allows for promoting the dispersion and stability of the slip and decreasing the viscosity of the slip, ([0022]).
C.) Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng, and in further view of Kudo et al. (JP-2020,001,973, hereinafter Kudo) 
Regarding claim 3, 	
In which the zirconia in the suspension has a primary particle size of from 30 to 100 nm.
Regarding Claim 3, Peng teaches the entirety of claim 1 as detailed above in claim 2. Peng is silent on the size of the primary particle for the zirconia utilized in the suspension. In analogous art for a method for producing zirconia molded body in which a zirconia sintered body can be easily produced, which is excellent in quality with both high light transmissivity and high strength, the molding process including slip-casting a slurry containing zirconia particles, Kudo suggests details regarding the size of particles utilized, and in this regard Kudo teaches the following:
([0011]) teaches that the pre-wet molded article used in the present invention contains zirconia particles. Although the particle size of the zirconia particles used is not particularly limited, the zirconia particles can be obtained from a zirconia sintered body having excellent translucency and strength, and the effect of the present invention can be more remarkable. The average primary particle size is preferably 30 nm or less and preferably 1 nm or more. Accordingly, the size of the primary particle size is understood to have an impact on the translucency and strength, of the article produced.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a zirconia slurry that comprises other additives, the composition is injected, after vacuum the shape as needed in a micropore mold, so that the solvent in slurry is removed by being filtered out away in the micropore in mould by high-pressure slip-casting, and removing the zirconia green body after forming for further processing of Peng. By utilizing an optimized particle size of 30 nm for the primary zirconia particle, as taught by Kudo. Highlighting, implementation of an optimized particle size of 30 nm for the primary zirconia particle, allows for tailoring the translucency and strength, of the article produced, ([0011])D.) Claim(s) 4, 6 & 9-11, are rejected under 35 U.S.C. 103 as being unpatentable over Peng, in view of Jahns et al. (US-2012/0,175,801, hereinafter Jahns)
Regarding claim 4, 	
In which the zirconia is stabilized with Y2O3, La2O3, CeO2, MgO and/or CaO.
Regarding Claim 4, Peng teaches the entirety of claim 1 including forming a zirconia slurry that comprises other additives, the composition is injected, after vacuum the shape as needed in a micropore mold, so that the solvent in slurry is removed by being filtered out away in the micropore in mould by high-pressure slip-casting, and demolding the zirconia green body after forming for further processing such as sintering and milling. Peng is silent on the stabilizers utilized for zirconia. In analogous art for a zirconia slurry that is utilized in a mold and dried to from a zirconia blank that is further processed including sintering and milling, Jahns suggests details regarding materials that can be utilized to stabilize zirconia, and in this regard Jahns teaches the following:
([0023]) teaches that the zirconia (ZrO2), partly or fully stabilized zirconia (e.g., Yttrium-stabilized zirconia),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a zirconia slurry that comprises other additives, the composition is injected, after vacuum the shape as needed in a micropore mold, so that the solvent in slurry is removed by being filtered out away in the micropore in mould by high-pressure slip-casting, and removing the zirconia green body after forming for further processing of Peng. By utilizing a partly or fully stabilized zirconia such as Yttrium-stabilized zirconia (YSZ), as taught by Jahns. Highlighting, implementation of a partly or fully stabilized zirconia such as Yttrium-stabilized zirconia (YSZ) due to the fact it would amount to nothing more than a use of a known material in forming a zirconia blank, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Jahns. Highlighting, that the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSE case law, where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 6, 
In which the liquid medium comprises organic components in an amount of not more than 5 wt.-%, relative to the amount of solid in the suspension, or in an amount of 0.05 to 5 wt.-% relative to the amount of solid in the suspension.
Regarding Claim 6, Peng teaches the entirety of claim 1 as detailed above in claim 4. Peng is silent on the amount of organic component utilized. In analogous art as applied above in claim 4, Jahns suggests details regarding the amount of organic component to utilize, and in this regard Jahns teaches the following:
 ([0167]) teaches that A mixture or slurry of the present disclosure can also comprise further components or additives, such as colorant(s) and/or pigments (e.g. traces of fluorescent, organic pigments e.g. for easier identification of the blocks (“labeling”), which can be burnt out during firing; ([0173]) teaches that including colorant(s)): from about 0.01 to about 20 wt.-%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a zirconia slurry that comprises other additives, the composition is injected, after vacuum the shape as needed in a micropore mold, so that the solvent in slurry is removed by being filtered out away in the micropore in mould by high-pressure slip-casting, and removing the zirconia green body after forming for further processing of Peng. By utilizing an organic component in the amount mentioned, as taught by Jahns. Highlighting, implementation of an organic component in the range mentioned allows for coloring the layers utilized in molding the article, ([0167]). 
Regarding claim 9, 	
In which the suspension comprises a mixture of zirconia powders with different composition
Regarding Claim 9, Peng teaches the entirety of claim 1 as detailed above in claim 4. Peng is silent on a mixture of zirconia powders with different composition. In analogous art as applied above in claim 4, Jahns suggests details regarding a mixture of zirconia powders with different composition, and in this regard Jahns teaches the following:
([0007]) teaches that present disclosure provides a method for making a layered dental appliance having n layers. ([0108]) teaches that the second slurry 72 can be the same formulation or a different formation as the first slurry 62.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a zirconia slurry that comprises other additives, the composition is injected, after vacuum the shape as needed in a micropore mold, so that the solvent in slurry is removed by being filtered out away in the micropore in mould by high-pressure slip-casting, and removing the zirconia green body after forming for further processing of Peng. By utilizing a partly or fully stabilized zirconia such as Yttrium-stabilized zirconia (YSZ), as taught by Jahns. By utilizing zirconia slurries with different formulation, as taught by Jahns. Highlighting, implementation of different zirconia slurries allows for creating a layered dental appliance can have improved aesthetics over a single layer or single material appliance, for example, if one or more layers toward the outer surface of the appliance are more translucent than inner layer(s), such that the appliance (e.g., restoration) more closely mimics the appearance of a natural tooth, ([0013]). Furthermore, the case law for sequential for simultaneous may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
Regarding claim 10,
In which in step (a) suspensions of zirconia powders with different compositions are introduced into the mould one after another.
Regarding Claim 10, Peng teaches the entirety of claim 1 as detailed above in claim 4 & 9. Peng is silent on zirconia powders with different compositions being introduced into the mould one after another. In analogous art as applied above in claim 4 & 9, Jahns suggests details regarding zirconia powders with different compositions being introduced into the mould one after another, and in this regard Jahns teaches the following:
([0006]) teaches that the method can further include positioning a first slurry in the mold, and pressing the stamp into the first slurry in the mold to form a cavity comprising a negative of the second layer in the first slurry. The method can further include removing the stamp from the first slurry, and positioning a material in the cavity to form another layer of the layered dental appliance, wherein the material comprises at least one of a dental core and a second slurry.
The same rejection rationale and analysis that was used previously for claim 9, can be applied here and should be referred to for this claim as well.
Regarding claim 11,
In which the blank is a block, a block with an interface, a disc or a toothlike preform.
Regarding Claim 11, Peng teaches the entirety of claim 1 as detailed above in claim 4 & 9-10. Peng including details that the article fabricated is post processed via milling and polishing, ([0049]). Peng is silent on details regarding the zirconia blank created. In analogous art as applied above in claim 4 & 9-10, Jahns suggests details regarding zirconia blank fabricated, and in this regard Jahns teaches the following:
([0020]) teaches that the phrase “dental mill blank” generally refers to a solid block of material from which a desired product (e.g., a dental restoration) can be machined.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a zirconia slurry that comprises other additives, the composition is injected, after vacuum the shape as needed in a micropore mold, so that the solvent in slurry is removed by being filtered out away in the micropore in mould by high-pressure slip-casting, and removing the zirconia green body after forming for further processing of Peng. By utilizing a partly or fully stabilized zirconia such as Yttrium-stabilized zirconia (YSZ), as taught by Jahns. By utilizing a blank in the shape of a dental mill blank, as taught by Jahns. Highlighting, that the fabrication of a dental mill blank allows for post processing including being machined or milled, ([0020]).
E.) Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng, and in further view of Wikipedia’s Article on Slurries (Slurry, 2018, hereinafter WAOS)
Regarding claim 6, 	
In which the liquid medium comprises organic components in an amount of not more than 5 wt.-%, relative to the amount of solid in the suspension, or in an amount of 0.05 to 5 wt.-% relative to the amount of solid in the suspension.
Peng teaches the following:
([0019]) teaches that the weight of the solvent is 9% to 50% of the weight of the zirconia slurry
Regarding Claim 6, Peng teaches the entirety of claim 1 including forming a zirconia slurry that comprises other additives, the composition is injected, after vacuum the shape as needed in a micropore mold, so that the solvent in slurry is removed by being filtered out away in the micropore in mould by high-pressure slip-casting, and demolding the zirconia green body after forming for further processing such as sintering and milling. Peng is silent on optimizing the amount of liquid medium present.In analogous art for slurries and the optimization of various variables that regulate how slurries operate and are utilized, WAOS suggests details regarding optimizing the amount of solvent to utilize in a slurry, and in this regard WAOS teaches the following:
(Liquid Mass from Mass Fraction of Solids) teaches the following equation                      
                        
                            
                                ∅
                            
                            
                                s
                                l
                            
                        
                        =
                         
                        
                            
                                
                                    
                                        M
                                    
                                    
                                        s
                                    
                                
                            
                            
                                
                                    
                                        M
                                    
                                    
                                        s
                                        l
                                    
                                
                            
                        
                    
                , where                     
                        
                            
                                ∅
                            
                            
                                s
                                l
                            
                        
                    
                 is the solids fraction of the slurry, and                     
                        
                            
                                M
                            
                            
                                s
                            
                        
                    
                 is the mass of solids in the suspension and                     
                        
                            
                                M
                            
                            
                                s
                                l
                                 
                            
                        
                    
                {\displaystyle M_{sl}}is the mass of slurry in the suspension. Accordingly, the fraction of mass that represents the liquid is understood to impact the solids fraction of the slurry. Similarly in (Volumetric Fraction from Mass Fraction) 
    PNG
    media_image1.png
    56
    322
    media_image1.png
    Greyscale
, where                    
                        
                            
                                ∅
                            
                            
                                s
                                l
                                ,
                                m
                            
                        
                    
                   is the solids fraction of the slurry on a mass basis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a zirconia slurry that comprises other additives, the composition is injected, after vacuum the shape as needed in a micropore mold, so that the solvent in slurry is removed by being filtered out away in the micropore in mould by high-pressure slip-casting, and removing the zirconia green body after forming for further processing of Peng. By utilizing an optimized amount of liquid utilized in the suspension, as taught by WAOS. Highlighting, implementation of an optimized amount of liquid utilized in the suspension allows for tailoring the solids fraction of the slurry, (Liquid Mass from Mass Fraction of Solids & Volumetric Fraction from Mass Fraction)
F.) Claim(s) 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng, in view of Volker et al. (EP-0,518,454, hereinafter Volker)Regarding claim 7, 	
In which the liquid medium comprises at least one compound selected from amino alcohol, glycol, carboxylic acid and carboxylic acid salt.
Regarding Claim 7, Peng teaches the entirety of claim 1 including forming a zirconia slurry that comprises other additives, the composition is injected, after vacuum the shape as needed in a micropore mold, so that the solvent in slurry is removed by being filtered out away in the micropore in mould by high-pressure slip-casting, and demolding the zirconia green body after forming for further processing such as sintering and milling. Peng also teaching that the solvent utilized may be water, ([0018]). Peng is silent on other types of liquid dispersion medium implemented for the zirconia suspension. In analogous art for a zirconia composition utilized as a suspension in the manufacturing of dental products, Volker suggests details regarding other types of liquid mediums that may be utilized for the zirconia suspension, and in this regard Volker teaches the following:
([0018]) teaches that the powder mixture is mixed with a liquid to produce the ready-to-use opaque. For example, the powder can be mixed with distilled water on a ceramic plate to form an opaque. However, other liquids such as glycerin or glycol can also be used for mixing. Highlighting, (Claim 1) teaches that the composition of the powder mixture comprises 10 to 60% by weight of ZrO₂. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a zirconia slurry that comprises other additives, the composition is injected, after vacuum the shape as needed in a micropore mold, so that the solvent in slurry is removed by being filtered out away in the micropore in mould by high-pressure slip-casting, and removing the zirconia green body after forming for further processing of Peng. By utilizing glycol as a liquid medium for the zirconia suspension when manufacturing dental components, as taught by Volker. Due to the fact it would amount to nothing more than a use of a known liquid medium for the zirconia suspension, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Volker. Highlighting, that the simple substitution of one known element for another to obtain predictable results i.e. water instead of glycol allows for the recitation of KSR case law were "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
H.) Claim(s) 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng, and in further view of Kudo et al. (JP-2020,001,973, hereinafter Kudo) as evidenced by Wikipedia’s Article on Shear Rate (Shear Rate, 2017, hereinafter WASR)Regarding claim 8, 	
In which the suspension has a viscosity of from 5 to 500 mPa·s, measured at a shear rate of 0.1 to 1000 s-1 and a temperature of 25 °C
Regarding Claim 8, Peng teaches the entirety of claim 1 including forming a zirconia slurry that comprises other additives, the composition is injected, after vacuum the shape as needed in a micropore mold, so that the solvent in slurry is removed by being filtered out away in the micropore in mould by high-pressure slip-casting, and demolding the zirconia green body after forming for further processing such as sintering and milling. Peng is silent on details regarding the viscosity of the suspension. In analogous art for a method for producing zirconia molded body in which a zirconia sintered body can be easily produced, which is excellent in quality with both high light transmissivity and high strength, the molding process including slip-casting a slurry containing zirconia particles, Kudo suggests details regarding the viscosity of the slurry utilized in slip casting, and in this regard Kudo teaches the following:
([0105]) teaches that a specific viscosity of the composition, the viscosity at 25 ° C. is preferably 20,000 mPa · s or less, more preferably 10,000 mPa · s or less, and 5,000 mPa · s or less. More preferably, it is more preferably 100 mPa · s or more. In the composition, since the viscosity tends to increase as the content of the zirconia particles is high. Highlighting evidence from WASR teaches in the (Simple Shear) For the simple shear case, it is just a gradient of velocity in a flowing material. The SI unit of measurement for shear rate is s−1, expressed as "reciprocal seconds" or "inverse seconds”. As such, the shear rate is understood to be a means for maximizing the velocity in a flowing material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a zirconia slurry that comprises other additives, the composition is injected, after vacuum the shape as needed in a micropore mold, so that the solvent in slurry is removed by being filtered out away in the micropore in mould by high-pressure slip-casting, and removing the zirconia green body after forming for further processing of Peng. By utilizing an optimized viscosity in the range aforementioned and optimized shear rate, as taught by Kudo and evidenced by WASR. Highlighting, implementation of optimized viscosity in the range aforementioned, (Kudo ([0105]) and optimized shear rate allows for tailoring the velocity in a flowing material, (Simple Shear). I.) Claim(s) 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng, and in further view of Kudo et al. (JP-2020,001,973, hereinafter Kudo) as evidenced by Wikipedia’s Article on Viscosity (Viscosity, 2017, hereinafter WAOV)Regarding claim 8, 	
In which the suspension has a viscosity of from 5 to 500 mPa·s, measured at a shear rate of 0.1 to 1000 s-1 and a temperature of 25 °C
Regarding Claim 8, Peng teaches the entirety of claim 1 including forming a zirconia slurry that comprises other additives, the composition is injected, after vacuum the shape as needed in a micropore mold, so that the solvent in slurry is removed by being filtered out away in the micropore in mould by high-pressure slip-casting, and demolding the zirconia green body after forming for further processing such as sintering and milling. Peng is silent on details regarding the viscosity of the suspension. In analogous art for a method for producing zirconia molded body in which a zirconia sintered body can be easily produced, which is excellent in quality with both high light transmissivity and high strength, the molding process including slip-casting a slurry containing zirconia particles, Kudo suggests details regarding the viscosity of the slurry utilized in slip casting, and in this regard Kudo teaches the following:
([0105]) teaches that a specific viscosity of the composition, the viscosity at 25 ° C. is preferably 20,000 mPa · s or less, more preferably 10,000 mPa · s or less, and 5,000 mPa · s or less. More preferably, it is more preferably 100 mPa · s or more. In the composition, since the viscosity tends to increase as the content of the zirconia particles is high. Highlighting evidence from WAOV which teaches in the  (Abstract) that the viscosity of a fluid is the measure of its resistance to gradual deformation by shear stress or tensile stress. For liquids, it corresponds to the informal concept of "thickness": for example, honey has a higher viscosity than water. (Measurements) that for some fluids, the viscosity is constant over a wide range of shear rates (Newtonian fluids). The fluids without a constant viscosity (non-Newtonian fluids) cannot be described by a single number. Non-Newtonian fluids exhibit a variety of different correlations between shear stress and shear rate. As such, optimization of the viscosity is understood to be a manipulation in the degree of resistance a material undergoes to a certain external force, while an optimization of the shear stress / tensile stress applied is understood to have an impact on the viscoelastic (viscosity) response a material undergoes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a zirconia slurry that comprises other additives, the composition is injected, after vacuum the shape as needed in a micropore mold, so that the solvent in slurry is removed by being filtered out away in the micropore in mould by high-pressure slip-casting, and removing the zirconia green body after forming for further processing of Peng. By utilizing a viscosity in the aforementioned range including an optimized viscosity, and an optimized shear rate, as taught by Kudo and evidenced by WAOV. Highlighting, implementation of a viscosity in range of 5,000 mPa · s or less. More preferably, it is more preferably 100 mPa · s or more. (Kudo, ([105]) including an optimizing the viscosity allowing for the tailoring of a materials response to external forces such as shear stress or tensile stress, (WAOV, Abstract), and tailoring the shear stress / tensile stress applied is understood to have an impact on the viscoelastic (viscosity) response a material undergoes, (WAOV, Measurements).

J.) Claim(s) 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng and in further view of Peter Mielecke (US-2015/0,351,875, hereinafter Mielecke)
Regarding claim 12,
In which the blank formed in step (c) has a holding device.
Regarding Claim 12, Peng teaches the entirety of claim 1 including forming a zirconia slurry that comprises other additives, the composition is injected, after vacuum the shape as needed in a micropore mold, so that the solvent in slurry is removed by being filtered out away in the micropore in mould by high-pressure slip-casting, and demolding the zirconia green body after forming for further processing such as sintering and milling. Peng is silent on the blank being formed with a holding device.  In analogous art for an anchoring element for a dental prosthetic arrangement, which anchoring element can be anchored in a jaw bone or implant in a first subregion and is suitable for receiving or forming a dental prosthetic element in a second subregion, Mielecke suggests details regarding forming a dental blank with a holding device, and in this regard Mielecke teaches the following:
([0025]) teaches that inserting the retaining pin or implant into a press mold, such that a second subregion above the collar is exposed; filling the press mold with plastic granules; and hot-pressing the plastic granules, wherein a first subregion of the retaining pin or implant below the collar is designed as an anchor; and a holding element or crown is formed in the second subregion, wherein the collar and the retaining pin or the implant in the second subregion are at least in part fully covered.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a zirconia slurry that comprises other additives, the composition is injected, after vacuum the shape as needed in a micropore mold, so that the solvent in slurry is removed by being filtered out away in the micropore in mould by high-pressure slip-casting, and removing the zirconia green body after forming for further processing of Peng. By utilizing a pin or implant as an insert during molding, as taught by Mielecke. Highlighting, implementation of a pin or implant as an insert during molding allows for creating a means for creating a holding element in the second subregion, wherein the collar and the retaining pin or the implant in the a first subregion of the retaining pin or implant below the collar is designed as an anchor and a holding element or crown is formed in the second subregion, ([0025]).
K.) Claim(s) 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng and in further view of Dittmann et al. (EP-3,108,849, hereinafter Dittmann)
Regarding claim 14,
In which the blank has a density of from 3.3 to 4.0 g/cm3 and/or173P655- 33 – 
a pore volume of from 0.08 to 0.14 cm3/g and/or 
a pore diameter of from 0.02 to 0.12 μm, measured as D50 value relative to the volume of the particles.
Regarding Claim 12, Peng teaches the entirety of claim 1 including forming a zirconia slurry that comprises other additives, the composition is injected, after vacuum the shape as needed in a micropore mold, so that the solvent in slurry is removed by being filtered out away in the micropore in mould by high-pressure slip-casting, and demolding the zirconia green body after forming for further processing such as sintering and milling. Peng is silent on details regarding the final product produced such as its density, and pore diameter / volume. In analogous art for the production of a multilayered zirconia dental blank, Dittmann suggests details regarding the impact and optimization of the density, and pore diameter / volume on properties of the final zirconia blank fabricated, and in this regard Dittmann teaches the following:
Highlighting that only one limitation is required. ([0098]) teaches that the dental mill blank can typically be characterized by one or more or all of the following parameters: a density: from 2 to 4 g/cm3 or from 2.5 to 3.5 g/cm3. ([0167]) teaches that the density of the porous material can be calculated by the division of weight and volume.
Highlighting that only one limitation is required. ([0167]) teaches that if desired, the porosity can be determined as follows: Porosity = (1 - (density of porous material / density of sintered material)) x 100. Alternatively, this formula can be rewritten to show that the density of sintered material is dependent on the degree of porosity, as such, the degree of porosity is understood to impact the density of the sintered material / article obtained. 
Highlighting that only one limitation is required. ([0048]) teaches that the "average connected pore diameter" means the average size of the open-celled pores of a material. With ([0098]) teaching that the dental mill blank can typically be characterized by one or more or all of the following parameters: an average connected pore diameter: from 0.010 to 0.190 or from 0.050 to 0.150 µm;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a zirconia slurry that comprises other additives, the composition is injected, after vacuum the shape as needed in a micropore mold, so that the solvent in slurry is removed by being filtered out away in the micropore in mould by high-pressure slip-casting, and removing the zirconia green body after forming for further processing of Peng. By utilizing an optimized density and pore diameter / volume, as taught by Dittmann. Highlighting, the porosity and density are understood to have an inverse relationship i.e. higher density, lower porosity, and were the implementation of an optimized density and pore diameter / volume allows for controlling the volume and mass of the article fabricated, ([0098], [0167]). Adding, that the case law for result effective variables may be recited, were it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). L.) Claim(s) 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in further view of Canal et al. (EP-2,366,676, hereinafter Canal)
Regarding claim 15,
In which the blank is presintered.
Regarding Claim 12, Peng teaches the entirety of claim 1 including forming a zirconia slurry that comprises other additives, the composition is injected, after vacuum the shape as needed in a micropore mold, so that the solvent in slurry is removed by being filtered out away in the micropore in mould by high-pressure slip-casting, and demolding the zirconia green body after forming for further processing such as sintering and milling. Peng is silent on pre-sintering the zirconia blank. In analogous art coloured zirconia material obtainable through said procedure, and use thereof to manufacture dental components, Canal suggests details regarding implemented a step of pre-sintering the blank prior to further processing, and in this regard Canal teaches the following:
([0017]) step (f) teaches sintering of the pre-sintered product obtained in step (e) in an air atmosphere. ([0032]) teaches that the dry product thus obtained was subjected to a shaping process by means of cold isostatic pressing at 200 MPa, obtaining a green body which was pre-sintered in a conventional oven and air atmosphere at a temperature of 1,000ºC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a zirconia slurry that comprises other additives, the composition is injected, after vacuum the shape as needed in a micropore mold, so that the solvent in slurry is removed by being filtered out away in the micropore in mould by high-pressure slip-casting, and removing the zirconia green body after forming for further processing of Peng. By utilizing a pre-sintering step on the green body that has been shaped, as taught by Canal. Highlighting, implementation of a pre-sintering step on the green body allows for producing zirconia material having high density and good mechanical properties, ([0030]). Adding, that the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law, were "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
M.) Claim(s) 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in further view of Canal and in further view of Dittmann
Regarding claim 16,
On which the presintered blank has a density of from 3.4 to 4.0 g/cm3 and/or 
a pore volume of from 0.08 to 0.14 cm3/g and/or 
a maximum pore diameter of less than 0.15 μm.
Regarding Claim 16, Peng as modified teaches the entirety of claim 1 & 15 including forming a zirconia slurry that comprises other additives, the composition is injected, after vacuum the shape as needed in a micropore mold, so that the solvent in slurry is removed by being filtered out away in the micropore in mould by high-pressure slip-casting, and demolding the zirconia green body after forming for further processing such as sintering and milling. Additionally, pre-sintering the article fabricated prior to fully sintering the article is disclosed.   Peng is silent on details regarding the pre-sintering article produced such as its density, and pore diameter / volume. In analogous art for the production of a multilayered zirconia dental blank, Dittmann suggests details regarding the impact and optimization of the density, and pore diameter / volume on properties of the final zirconia blank fabricated, and in this regard Dittmann teaches the following:
Highlighting that only one limitation is required. ([0098]) teaches that the dental mill blank can typically be characterized by one or more or all of the following parameters: a density: from 2 to 4 g/cm3 or from 2.5 to 3.5 g/cm3. ([0167]) teaches that the density of the porous material can be calculated by the division of weight and volume.
Highlighting that only one limitation is required. ([0167]) teaches that if desired, the porosity can be determined as follows: Porosity = (1 - (density of porous material / density of sintered material)) x 100. Alternatively, this formula can be rewritten to show that the density of porous material is dependent on the degree of porosity, as such, the degree of porosity is understood to impact the density of the porous material. 
Highlighting that only one limitation is required. ([0048]) teaches that the "average connected pore diameter" means the average size of the open-celled pores of a material. With ([0098]) teaching that the dental mill blank can typically be characterized by one or more or all of the following parameters: an average connected pore diameter: from 0.010 to 0.190 or from 0.050 to 0.150 µm;
The same rejection rationale, case law and analysis that was used previously for claim 15, can be applied here and should be referred to for this claim as well.N.) Claim(s) 1, 4, 6 & 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahns et al. (US-2012/0,175,801, hereinafter Jahns) and in further view of Sanjiao Peng (CN-107,696,235, hereinafter Peng) Regarding claim 1, 	
Process for the preparation of a zirconia blank, in which 
(a) a suspension of zirconia in a liquid medium is introduced into a mould having pores, 
(b) the liquid medium is at least partially removed via the pores and 
(c) the blank formed is removed from the mould, 
wherein the suspension has a zirconia content of from 68 to 88 wt. -%.
Jahns teaches the following:
([0023]) teaches that the dental restoration can comprise or consist essentially of a glass and/or glass ceramic powder the powder may be zirconia (ZrO2), partly or fully stabilized zirconia (e.g., Yttrium-stabilized zirconia). ([0046]) teaches that a slurry or mixture is formed by combining (i) a glass and/or glass ceramic powder and (ii) a liquid (e.g., water).
([0109]) teaches that the construction shown in step 10E can be dried, the dental core 56, the second layer 75, and the first layer 65 can be demolded or removed from the mold 52, and the three-layer dental appliance comprising the core 56, the second layer 75, and the first layer 65 can optionally be further fired (e.g., under a vacuum) and/or machined
([0159] – [0160]) teaches that the glass and/or glass ceramic powder can be present in an amount of at least about 40 wt.-%, in some embodiments at least about 60 wt.-%, ([0161]) teaches that the glass and/or glass ceramic powder can be present in an amount no greater than about 75 wt.-%, in some embodiments no greater than about 80 wt.-%, and in some embodiments no greater than about 85 wt.-%, with respect to the whole composition or mixture, respectively.
Regarding Claim 1, Jahns teaches the above mentioned including forming a plurality of slurries, the slurries may comprise zirconia and other additives, the composition is layered in a mold, and demolded, the demolded article may be dried. Jahns is silent on drying the article in a porous mold. In analogous art for zirconia slurry that is injected into the mold through a pipeline, to form a flat zirconia green body with a certain strength that can be removed and demoulding, Peng suggests details regarding a mold comprising microporous, allowing for liquids in the slurry to be filtered out through the micropores in the mold, and in this regard Peng teaches the following:
([0012]) teaches that to filter the zirconia slurry prepared in step (1), inject it into the microporous mold with a pipe after vacuum defoaming, and make a part of the solvent in the slurry pass through the microporous mold in the mold through high-pressure grouting. Filter out the holes to form a zirconia body; after demoulding, the desired zirconia ceramic mobile phone back cover body is obtained.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises forming a plurality of slurries, the slurries may comprise zirconia and other additives, the composition is layered in a mold, and demolded, the demolded article may be dried of Jahns. By utilizing a microporous mold, as taught by Peng. Highlighting, implementation of a microporous mold allows for implementing air to draining the slurry prior to demolding, thus forming an zirconia blank with certain strength for demoulding (and handling) ([0012]). Highlighting, that the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSE case law, where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 4, 	
In which the zirconia is stabilized with Y2O3, La2O3, CeO2, MgO and/or CaO.
Jahns teaches the following:
([0023]) teaches that the zirconia (ZrO2), partly or fully stabilized zirconia (e.g., Yttrium-stabilized zirconia)
Regarding claim 6, 	
In which the liquid medium comprises organic components in an amount of not more than 5 wt.-%, relative to the amount of solid in the suspension, or in an amount of 0.05 to 5 wt.-% relative to the amount of solid in the suspension.
Jahns teaches the following:
([0167]) teaches that A mixture or slurry of the present disclosure can also comprise further components or additives, such as colorant(s) and/or pigments (e.g. traces of fluorescent, organic pigments e.g. for easier identification of the blocks (“labeling”), which can be burnt out during firing; ([0173]) teaches that including colorant(s)): from about 0.01 to about 20 wt.-%, or
Regarding claim 9, 	
In which the suspension comprises a mixture of zirconia powders with different composition
Jahns teaches the following:
([0007]) teaches that present disclosure provides a method for making a layered dental appliance having n layers. ([0108]) teaches that the second slurry 72 can be the same formulation or a different formation as the first slurry 62.  
Regarding claim 10,
In which in step (a) suspensions of zirconia powders with different compositions are introduced into the mould one after another.
Jahns teaches the following:
([0006]) teaches that the method can further include positioning a first slurry in the mold, and pressing the stamp into the first slurry in the mold to form a cavity comprising a negative of the second layer in the first slurry. The method can further include removing the stamp from the first slurry, and positioning a material in the cavity to form another layer of the layered dental appliance, wherein the material comprises at least one of a dental core and a second slurry.
Regarding claim 11,
In which the blank is a block, a block with an interface, a disc or a toothlike preform.
Jahns teaches the following:
([0020]) teaches that the phrase “dental mill blank” generally refers to a solid block of material from which a desired product (e.g., a dental restoration) can be machined.
    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hans Foser (US-5,833,464, hereinafter Foser) – teaches in the (Abstract) a method for manufacturing a ceramic dental replacement includes providing a pin and attaching a ceramic material to the pin to form a ceramic body
Marcus Simon (DE-4432838) teaches in the (Abstract) a prefabricated retention peg, for placement against the tooth pulp with a screw-threaded portion and also having a structured surface for building up artificial crown stumps for attachment of crowns and for stabilizing fillers bonded onto living teeth. The peg is made of densely sintered ZrO2 ceramic.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                       

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715